I am honored and proud to express, on behalf of His Excellency
Mr. Cbiang Nguema Mbasogo, President of the Republic of Equatorial Guinea, our warm congratulations to Mr. Humayun Rasheed Choudhury of Bangladesh on his election to preside over the General Assembly at its forty-first session. His election to that important post is seen by the people of Equatorial Guinea as recognition of his personal qualities and accomplishments and as a well-deserved tribute to the role and prestige of Bangladesh, his country, in international affairs.
As is traditional, I congratulate his predecessor. Ambassador Jaime de Pinies, on the able and experienced manner in which he presided over the General Assembly at its forty-first session and at the special session on the critical economic situation of our continent, Africa. His impartiality and firm dedication commanded the admiration and praise of the whole international community.
I wish also to express the appreciation of the Government and people of Equatorial Guinea of the constant efforts in the sphere of international relations
made by the Secretary-General, Mr. Javier Perez de Cuellar, in favor of peace; his role as mediator in the dispute between New Zealand and France; and his role in the separate negotiations between the parties to the Western Sahara dispute to establish a cease-fire and organize a referendum there, in accordance with the relevant resolutions of the Organization of African unity and the United Nations.
When we proclaimed 1986 the International Year of Peace, we were guided by the conviction that the promotion of international peace and security required a serious commitment by States to take resolute action in favor of the non-use of force, the solution of disputes by peaceful means, non-interference in the internal affairs of others, disarmament, decolonization and the elimination of all forms of discrimination. Similarly, the promotion of peace involves a collective, sustained effort to promote development. Tb that end, there have been many public events throughout the world, which have made it possible to sensitize world public opinion to the urgent need for thought and for systematic, innovative action to achieve the goals set by the United Nations. But we must recognize that the international scene is still, as in past years, giving cause for concern, owing to the persistence of many hotbeds of tension, the worsening of certain conflicts, the widening of differences between the rich and poor nations and the continuation of the unchecked arms race.
Equatorial Guinea reiterates its appeal to the international community to try once again to see that the dialog between the super-Powers prospers and that the forums for understanding intensify their work. We harbor the hope that the desirable strengthening of a climate of dialog and greater trust in international relations will lead in a relatively short time to a drastic reduction of nuclear arsenals, a complete ban on chemical weapons, the halting of the arms race and significant advances in conventional disarmament. We are encouraged that following a period of alienation and uncertainty we now see a prospect of understanding between the great Powers.
The international economic situation remains a source of concern and gives rise to uncertainties. This has serious consequences for the future. The growth of production in world trade has slowed considerably. The developing countries in particular are still confronting exceptionally difficult circumstances. The machinery of international co-operation, which could have helped to mitigate these problems, has to a great extent become ineffective. The developing countries are urged to undertake drastic adjustments in the unfavorable international economic system. Their efforts are obstructed by a sharpening of protectionist barriers> a sharp economic decline and an ever more intolerable debt burden. International trade, which has been an important instrument for development in the past and an effective channel to guarantee the mutual benefit of all nations, has been blocked, mainly by the growing trend towards protectionism. These adverse factors, together with a grave shrinking of financial flows, an alarming increase in the debt-servicing burden and monetary instability have led to the ironic phenomenon of the reverse transfer of resources from the developing countries to the developed.
The international economic system remains characterized by structural imbalances and therefore it is the economically weak countries that have to bear the weight of world-wide economic setbacks and are the ones that suffer the most. Their vulnerable economies are subjected to downward adjustments, which has a critical effect on their development process.
It is in that context that the Republic of Equatorial Guinea is considering the start of the new round of multilateral trade negotiations in Punta del Este, Uruguay, as the beginning of concerted efforts to reverse the trend of erosion in the international trade system. The new round should also give us an opportunity to make international trade more free.
Five months ago, here in the United Nations, a special session of the General Assembly was held on the critical economic situation in Africa. That was the first occasion in the history of our Organization when a session of that type had been held for the exclusive consideration of the problems of a given region: our continent. The special session made it possible to discuss and examine in detail the level and scope of the economic crisis which is afflicting our continent. The adoption of the United Nations Program of Action for the Economic Recovery and Development of Africa for the coming five years is a symbol of firm political support by the international community to Africa in its adjustment and development efforts within the framework of its Priority Program for Economic Recovery 1986-1990. None the less, in spite of the fact that that special session commanded an encouraging consensus in adopting a Program of Action, that unanimous support was not immediately followed by concrete financing offers. We hope that the international community will make efforts to mobilize resources and set that recovery Program under way.
As we have stated from this rostrum on many occasions, the Government of Equatorial Guinea, on the basis of changes that took place in the country in August 1979, has successfully carried out the difficult but noble task of restoring, in accordance with our basic laws, the executive, legislative and judicial powers. It has achieved considerable progress in the social and political spheres. The peace and tranquility prevailing in the country bear witness to that.
Unfortunately, and despite the efforts the Government is unceasingly making, the economic situation in my country, which is only a consequence of the situation inherited from an earlier period and the widespread world crisis, still has many obstacles to overcome, since Equatorial Guinea, as a devastated, underdeveloped
and least developed country, immediately feels the harmful effects of that world crisis. Nevertheless, in the context of the work done by my Government to create a solid basis for sound economic recovery, for the rehabilitation and development of the country, negotiations at the level of our subregion in Central Africa have been carried out successfully, with the result that Equatorial Guinea has joined the Economic and Customs Union of the Central African States. Likewise, the President of the Republic of Equatorial Guinea has signed the treaty of admission for our country as a member of the Bank of the Central African states. We believe that with this process our national efforts join together with those of the subregion in our shared struggle against the underdevelopment, hunger and poverty which afflict our populations. It is in the framework of this effort to rehabilitate and develop in my country that I take the opportunity to express my Government's gratitude for the aid and support that friendly countries and international organizations have always given to the Republic of Equatorial Guinea since 3 August 1979; and, given the long road ahead of us, we are confident and hopeful that that assistance will be broadened and diversified, on the basis of resolution 38/224 adopted by the General Assembly on 20 December 1983.
As we are holding this forty-first session of the General Assembly of the United Nations the economic situation of the overwhelming majority of States Members of this great family is becoming increasingly critical and solutions to emerge from the crisis are ever more distant, since the imbalance now characterizing international relations still persists. If some improvements are recorded in the political, social and cultural spheres, the influence of ideological blocs and so-called strategic interests and the selective protection of human rights based on criteria that do not take into account the specific characteristics of countries and peoples, prompts us to draw the overall conclusion
that negotiations aimed at redressing imbalances and unfairness are in a state of stagnation. The Summit Conference of Heads of State and Government of the Organization of African Unity held at Lagos in 1980, the New Delhi Declaration of the Non-Aligned Movement dated 1983, the intense activities of the Group of 77, the proposals by the 11 Latin American countries for the solution of the foreign-debt problem - to mention just a few - are initiatives that should meet with a response from the developed countries in order to co-operate in such a way as to make it possible for a fair exchange to take place between North and South, because it must be accepted that the growth and stability of the North are related to the speedy development of the South. The worsening of the international economic crisis emphasizes the urgent need to apply in relations among States the principles of the United Nations Charter, bearing in mind the interdependence of trade. The constant increase in the balance-of-payment deficits of the underdeveloped countries and the increase in their foreign debt must lead to fair prices being paid for the raw materials they produce, as well as to the establishment of appropriate measures to make it possible not only for the rich to be further enriched but also for the economic conditions of poor countries to improve considerably.
We hope that the resolutions and recommendations of an economic nature which will be adopted at this session of the General Assembly will not only confirm the need for the objectives of the poorer countries to be met but also lead to a practical and positive reaction which will guarantee that such a contribution will be made. At the same time, the international financial organizations should contribute, as an example, to the attainment of those objectives. In keeping with the constant efforts of the Government of Equatorial Guinea to democratize the country, the House of People's Representatives, at its regular session from 10 to 17 April 1985, adopted an agreement requesting that the Government create and institutionalize of a political organization. In implementation of the plan of action of the Economical and Social Council of the United Nations, in accordance with resolutions 1982/36, 1983/35, 1984/36 and 1984/51, on 4 July 1986 it adopted Law No. 7/1986 on political parties in our country. Since the adoption by referendum, on 15 August 1982, of a new Constitution clearly establishing the system of separation of powers, the process of democratization in Equatorial Guinea that began on 3 August 1979 has remained incomplete because so far our country has lacked any political organization capable of assuming the functions reserved by political science to a country's political party.
Although it does not prohibit a Western system of pluralism, the Republic of Equatorial Guinea, like other African countries of the region with which we are waging a joint struggle to achieve development in accordance with our political, economic and socio-cultural characteristics, must, until our experience and level of development warrant the contrary, adopt a political organization within a unified system.
My delegation is deeply concerned at the wave of terrorist attacks throughout the world in recent years. It is regrettable that such acts should persist in spite of the efforts made by the international community to prevent them. Terrorism affects human lives, without distinction as to nationality or race, threatens relations of friendship and co-operation between States and jeopardizes international peace and security. Equatorial Guinea is firmly convinced that terrorism has no legal justification and that it can never be acceptable.
Another major threat to mankind is the existence of the drug problem. The danger caused by the unlawful use of drugs is giving rise to ever greater alarm. We must unite our efforts and do everything in our power to reduce and eventually eradicate the threat which this scourge poses to our families and peoples. My delegation expresses its profound concern at the growing danger of the unlawful use of and illicit traffic in drugs. At the national level our country is exerting tireless efforts and adopting firm and effective measures to root out this evil.
We believe that were it not for the racist regime established in South Africa that country's multiracial population would have found channels of understanding and peaceful coexistence within an atmosphere of equality. Realism and sincere commitment to human rights demand that the still-reluctant Western Powers join the international community in applying the measures needed to eradicate all traces of the abhorrent policy of apartheid. Prom 16 to 20 June, the international community took a unanimous stand on the situation in southern Africa. The Security Council must now adopt mandatory resolutions reflecting the will of the vast majority of the world's countries, thereby fulfilling the basic and historic responsibility for international peace and security vested in it by the United Nations Charter.
Our Organization must define a Program of assistance to the front-line countries and to the brave constants of the African National Congress of South Africa (ANC), the Pan Africanist Congress of Azania (PAC) and the South West Africa People's Organization (SWAFO) in keeping with the international community's duty to those fighting for their freedom.
Equatorial Guinea reiterates its position that South Africa's presence in Namibia, being illegal, must be ended. We reaffirm our support for SWAPO and repeat that conditions and situations unrelated to the ^territory of Namibia must not be allowed to affect or delay Namibia's accession to independence.
The Republic of Equatorial Guinea hopes that the wisdom and spirit of African solidarity will make it possible for the various Governments that control the
continent's destiny to preserve the Organization of African Unity (OAU) from attempts to destroy it.
Equatorial Guinea expresses the hope that, within the Security Council, a preparatory committee will be set up to carry out the preliminary work for the convening of an international conference on the Middle East. Nevertheless, it is also necessary and appropriate for the parties to the Israeli-Lebanese conflict, as rational human beings, to attempt to put an end to that tragic situation through dialog and negotiation in a spirit free of pride and passion and on the basis of realism, in keeping with the right of the Palestinian people to create their own State in the region, the right of Israel to exist within legal and secure borders and the right of Lebanon to regain its sovereignty, territorial integrity and independence.
Since the outbreak of the war between Iran and Iraq, sister countries fated to live for ever in close proximity, Equatorial Guinea has urged them to put an end to that senseless fratricide. We urge all the peoples of the world to seek ways of persuading the warring parties to reach a peaceful settlement.
One Member of our Organization, Kampuchea, is new the arena of violence because of the presence of foreign forces on its soil. We reaffirm our solidarity and support for the proposal that guarantees the return of all the Kampuchean refugees now in neighboring countries and a peaceful solution that can ensure respect for the national independence, sovereignty and territorial integrity not only of Kampuchea but of all the countries of the region.
We are extremely concerned at the tense situation in Central America and urge all the parties involved to use dialog to find peaceful solutions to their disputes. We encourage the efforts of the Contadora Group to find a peaceful, equitable solution to the conflict in Central America, a region with which Equatorial Guinea has cultural and historical ties. We hope that the initiatives of the Contadora Group will lead to an overall solution of the problem and restore peace and security to that region.
In Afghanistan there have been no signs of preservation of that country's sovereignty, territorial integrity and political independence notwithstanding the international community's insistence that only the withdrawal of foreign forces from Afghanistan can guarantee the Afghan people their inalienable right to self-determination and to choose the economic and political system most conducive to their interests, free from foreign interference or influence. The efforts of the United Nations Secretary-General to find a peaceful solution that will facilitate the return of the Afghan refugees to their homeland should therefore be supported in order to establish guidelines for the restoration of peace and tranquility in Afghanistan, as well as in neighboring countries that are also victims of the situation new prevailing in the region of South-West Asia.
The tragedy of Cyprus has persisted for many years and there appears to be no shortage of intermediaries or settlement plans. Although all sorts of alternatives have been advanced, the proposal to resolve the Cyprus problem at an international conference sponsored by the United Nations remains stubbornly shelved.
The Mediterranean must not be allowed to become a trouble spot where the bludgeon of neo-globalism is brandished, a bludgeon sometimes used without thought of the consequences, as in many cases with which we are familiar.
We support the unification of the Korean Peninsula and invite the leaders of the respective Governments to create conditions conducive to the resumption of negotiations, which we hope will lead to a successful conclusion for the entire Korean people. Third countries should work to achieve that peaceful reunification, so that Korea can take its rightful place in the concert of nations.
Since 1945 mankind has felt the need to unite in international co-operation designed to save future generations from the scourge of war, and we believe there is a need to reaffirm and strictly observe the principles set forth in our Organization's Charter.
This world is for all of us, and we can hardly find another like it in some other part of the universe. It is man who makes life enjoyable. But how can that same man rob his fellow man of what cannot be given as a gift? I am referring to life, that indescribable treasure that the frantic arms race is threatening with extinction. To protect lives that cannot exceed 130 years - the lives of human beings - we are embarking on unthinkable and inhuman practices that threaten the future of coming generations. Let us be reasonable with that future.

